United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
U.S. POSTAL SERVICE, SURFSIDE STATION,
Surfside, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1673
Issued: February 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 13, 2011 appellant, through his attorney, filed a timely appeal from a January 19,
2011 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying his
request for reconsideration as untimely and insufficient to show clear evidence of error. As the
last merit decision was issued July 8, 2008, more than one year from the filing of the appeal, the
Board lacks jurisdiction over the merits of this case.1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the January 19, 2011 nonmerit decision.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely and did not establish clear evidence of error.
1

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file an
appeal. See 20 C.F.R. § 501.3(d)(2). An appeal of final adverse OWCP decisions issued on or after November 19,
2008 must be filed within 180 days of the decision. See 20 C.F.R. § 501.3(e).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 27, 2006 appellant, then a 51-year-old manager, filed a traumatic injury
claim alleging that he sustained low back strain and a disc and nerve injury on February 11, 2006
in the performance of duty. OWCP accepted the claim for lumbar strain and paid him
compensation for total disability beginning August 26, 2006.
By decision dated July 8, 2008, OWCP terminated appellant’s compensation and
entitlement to medical benefits effective that date. It found that the April 15, 2008 opinion of
Dr. Melvyn Drucker, a Board-certified orthopedic surgeon who provided a second opinion
examination, established that appellant had no further condition or need for further medical
treatment due to his accepted lumbar strain.3
On May 11, 2010 appellant, through his attorney, requested reconsideration. Counsel
argued that Dr. Drucker did not consider whether appellant’s lumbar strain aggravated a
preexisting condition. He also maintained that Dr. Drucker’s finding that appellant’s continued
problems were primarily due to degenerative disc disease and lumbar radiculopathy implied that
part of his condition was due to lumbar strain. The attorney asserted that the claim should be
expanded to include an aggravation of preexisting degenerative disc disease and radiculopathy.
He further maintained that a March 2010 report from Dr. Eddie Sassoon, an attending Boardcertified physiatrist, established that appellant’s lumbar strain aggravated preexisting
degenerative disc disease and radiculitis.
In a January 15, 2010 statement accompanying the request for reconsideration, appellant
related that he continued to experience pain due to his February 11, 2006 back injury. He noted
that he had back pain 10 years before the 2006 injury that had resolved. Appellant advised that
he had been unable to work since August 2006 due to back pain radiating down his legs to his
feet.
In a report dated March 8, 2010, Dr. Sassoon related that he had treated appellant since
2006. He reviewed the February 11, 2006 employment injury and discussed appellant’s history
of preexisting lumbar degenerative disc disease. Dr. Sassoon stated, “This lumbar strain was
superimposed upon this preexisting condition and has caused a permanent aggravation of the
lumbar degenerative disc disease and created the lumbar radiculitis.” He explained that while he
had previously found that appellant’s lumbar strain had resolved, the “permanent aggravation of
lumbar radiculitis had not resolved at that time and continues. This aggravation of the lumbar
disc disease and the radiculitis is directly and causally related to the February 11, 2006 incident.”
Dr. Sassoon asserted that the mechanism of injury and diagnostic studies supported his finding
that appellant’s lumbar strain aggravated his preexisting condition and listed work restrictions.
By decision dated January 19, 2011, OWCP denied appellant’s request for
reconsideration after finding that it was untimely filed and did not demonstrate clear evidence of
error.

3

In a report dated April 15, 2008, Dr. Drucker found that appellant had no residuals of his lumbar strain but had
restrictions due to nonemployment-related degenerative disc disease and lumbar radiculopathy.

2

On appeal, appellant’s attorney argues that Dr. Drucker did not discuss whether the
lumbar strain aggravated a preexisting condition. He asserts that, by finding that the primary
cause of appellant’s restrictions was degenerative disc disease with radiculopathy, Dr. Drucker
implied that the lumbar strain was a partial contributing cause. Counsel maintains that
Dr. Sassoon’s March 18, 2010 report is rationalized and, given the defects in Dr. Drucker’s
report, sufficient to warrant reversal of OWCP’s termination.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a) of FECA.4 As once such limitations, 20 C.F.R. § 10.607
provides that an application for reconsideration must be sent within one year of the date of
OWCP’s decision for which review is sought. OWCP will consider an untimely application only
if the application demonstrates clear evidence on the part of OWCP in its most recent merit
decision. The application must establish, on its face, that such decision was erroneous.5
The term ‘clear evidence of error’ is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that OWCP made an error (for example,
proof of a miscalculation in a schedule award). Evidence such as a detailed, well-rationalized
medical report which, if submitted prior to the denial, would have created a conflict in medical
opinion requiring further development, is not clear evidence of error and would not require a
review of the case on the Director’s own motion.6 To establish clear evidence of error, a
claimant must submit evidence relevant to the issue which was decided by OWCP. The evidence
must be positive, precise and explicit and must manifest on its face that OWCP committed an
error.7
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
begins on the date of the original OWCP decision.8 A right to reconsideration within one year
also accompanies any subsequent merit decision on the issues.9 As appellant’s May 10, 2010
request for reconsideration was submitted more than one year after the last merit decision of
record, issued July 8, 2008, it was untimely.10
4

Supra note 2.

5

20 C.F.R. § 10.607.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a) (December 2003).

7

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55
ECAB 143 (2003).
8

20 C.F.R. § 10.607(a).

9

Robert F. Stone, supra note 7.

10

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

3

In accordance with internal guidelines and the Board precedent, OWCP properly
performed a limited review to determine whether appellant’s request for reconsideration showed
clear evidence of error warranting reopening his case for further merit review under section
8128(a) of FECA (5 U.S.C. § 8128(a)), notwithstanding its untimeliness. It reviewed the
evidence he submitted in support of his request but found that it did not clearly show that
OWCP’s most recent decision was in error.
The Board finds that the evidence submitted by appellant in support of his request for
reconsideration does not raise a substantial question as to the correctness of OWCP’s most recent
decision. The critical issue is whether he has shown clear evidence of error in OWCP’s
termination of his compensation and medical benefits on the grounds that he had no further
disability or residuals of his accepted lumbar strain.
With his request for reconsideration, appellant submitted a March 8, 2010 report from
Dr. Sassoon, who described his treatment of appellant since 2006 and discussed his February 11,
2006 work injury. Dr. Sassoon opined that the accepted employment injury of lumbar strain
resulted in a permanent aggravation of preexisting lumbar degenerative disc disease and
radiculitis. He asserted that diagnostic studies and the means of injury supported his conclusion.
Dr. Sassoon provided work restrictions.
Dr. Sassoon’s report is supportive of appellant’s claim and contains rationale. The term
“clear evidence of error,” however, is intended to represent a difficult standard. The submission
of a detailed well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.11 Dr. Sassoon’s report does not manifest on its face that OWCP committed an
error in terminating appellant’s compensation benefits and thus is insufficient to show clear
evidence of error.
In his reconsideration request and on appeal, appellant’s attorney argued that Dr. Drucker
failed to consider whether accepted lumbar strain aggravated a preexisting lumbar condition. He
further contended that Dr. Drucker’s finding that appellant’s problems resulted primarily from
degenerative disc disease with radiculopathy implied that he had residuals from his lumbar
strain. Dr. Drucker, however, specifically found that the degenerative disc disease and lumbar
radiculopathy were not work related and that appellant had no residuals of his lumbar strain.
On appeal, appellant’s attorney also argues that Dr. Sassoon’s report is sufficient to show
error in OWCP’s termination of compensation. As discussed, however, his report does not show
on its face that OWCP committed an error in its termination decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely and did not establish clear evidence of error.

11

See D.D., 58 ECAB 206 (2006); Joseph R. Santos, 57 ECAB 554 (2006).

4

ORDER
IT IS HEREBY ORDERED THAT the January 19, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 10, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

